This opinion will be unpublished and
                             may not be cited except as provided by
                             Minn. Stat. § 480A.08, subd. 3 (2014).

                                  STATE OF MINNESOTA
                                  IN COURT OF APPEALS
                                        A15-0079

                        In the Matter of: Stanislav Kopylov, petitioner,
                                          Respondent,

                                               vs.

                                       Tatiana Kopylov,
                                          Appellant.

                                     Filed August 31, 2015
                                            Affirmed
                                         Stauber, Judge

                                  Scott County District Court
                                    File No. 70FA1421467

Stanislav Kopylov, Jordan, Minnesota (pro se respondent)

Alex Brusilovsky, Eden Prairie, Minnesota (for appellant)

          Considered and decided by Peterson, Presiding Judge; Stauber, Judge; and Smith,

Judge.

                           UNPUBLISHED OPINION

STAUBER, Judge

          On appeal from the district court’s grant of an order for protection (OFP),

appellant asserts that the evidence is insufficient to support issuance of the OFP. We

affirm.
                                         FACTS

       Appellant Tatiana Valerievna Kopylov challenges a one-year OFP issued on

December 15, 2014, that prohibits her from contacting, going to the home of, or

committing acts of domestic abuse against her husband, respondent Stanislav Kopylov.

Respondent brought appellant to the United States on a fiancé visa and married her on

October 29, 2013. The parties separated in late June 2014 and are now in the process of

dissolving their marriage. Respondent petitioned for an OFP in December 2014, alleging

that appellant repeatedly “scratched me all over my body neck, arms, back, chest, legs”

and that “[s]he came to my church on 11/30/2014” and he “felt threatened” and “had to

leave.” He also alleged that he was in immediate danger because “she’s crazy, she’s

unstable.”

       The district court held an evidentiary hearing on the petition on December 15,

2014, and heard testimony from appellant, respondent, and respondent’s family members,

including his mother, brother, and sister. Respondent testified that from November 2013

to April 2014, appellant “scratched me up,” “would rip my shirts off,” “follow me

wherever I would go,” and “wouldn’t let me sleep until three or four in the morning.” He

also offered a photograph of an Xbox she destroyed “out of anger,” a photograph of a

scar left from a scratch that he received from her in April 2014, and cellphone records

showing that appellant contacted respondent’s relatives numerous times to find his

whereabouts and to ask about him.

       Respondent further testified that on November 30, 2014, appellant came to his

church, sat right next to him although there were other open seats, and stared at him.


                                             2
According to respondent, appellant did not like going to that church because services

were held in English, and she speaks only Russian. At first, respondent asked his brother

to switch places with him, but then changed his mind and left the church because he

feared appellant and felt that he was in danger of imminent harm. When the judge asked

him why he was afraid, respondent said that he did not know what she was capable of

doing. He also said that after he and appellant separated, he slept in a room with his

brother and their dogs, and they sealed the door shut with a knife.

       Respondent’s mother, Elena Kopylov, testified that one night she heard “horrible

screams” coming from the parties’ bedroom, opened the door, and saw appellant jumping

on respondent’s back and scratching him. She also stated that appellant had “psychiatric

breakdowns” and would not allow anyone in the household to sleep, and that they all

feared her.

       Respondent’s brother, Mark Kopylov, testified that on weekends when he lived at

the house he heard yelling at all hours of the night coming from appellant’s and

respondent’s bedroom, saw appellant screaming and following respondent on one

occasion, and observed scratches that respondent would show him after “every”

encounter with appellant. He also stated that he feared appellant because she is

“unstable” and unpredictable, and verified that he and respondent sealed their door with a

knife after his brother began to sleep in his room. Mark Kopylov also testified that he

was in church with respondent during the November 30 incident and that appellant left

the church soon after respondent left, so that “it was obvious that she came to stalk

[respondent] and not just because she wanted to be at church and worship.”


                                             3
       Respondent’s sister, Angelina Silko, a nurse who lived in a different household,

testified that when she visited, “[q]uite often we would find [respondent] all scratched up,

arms, neck, back. It had claw marks . . . four or five.”

       During her testimony, appellant described respondent as “unstable,” physically

abusive to her and her son, a former drug user, and said that any scratches on respondent

were caused by their boxer puppies. She did admit to scratching respondent once when

she was trying to extricate herself from his chokehold. She also admitted to taking

respondent’s Xbox remote control but denied breaking the Xbox, stating that she only

wanted attention from her husband. Appellant also denied going to church on November

30 with the purpose of seeing respondent and testified that she merely sat next to him

accidentally because the church was dark and crowded.

       Following the evidentiary hearing, the district court issued the OFP, finding that

respondent “clearly established that he was repeatedly attacked by appellant from

approximately November 2013 through April 2014.” The court also found that appellant

“attacked” respondent “by jumping on his back and scratching him all over his body.”

The court specifically did not find appellant’s testimony credible with regard to puppies

being responsible for respondent’s scratches or that appellant “just happened” to sit next

to respondent at church. The district court found that respondent’s fear of harm returned

when appellant sat next to respondent in church on November 30.

       Appellant argues that the evidence is not sufficient to support issuance of the OFP.




                                             4
                                      DECISION

       A district court may issue an OFP under the Domestic Abuse Act, Minn. Stat.

518B.01-.02 (2014), when a family or household member commits domestic abuse

against another family or household member. “Domestic abuse” is defined to include

actual harm or “the infliction of fear of imminent physical harm, bodily injury, or

assault.” Minn. Stat.§ 518B.01, subd. 2(a)(2); see Boniek v. Boniek, 443 N.W.2d 196,

198 (Minn. App. 1989) (permitting issuance of OFP when a family or household member

“manifests a present intention to inflict fear of imminent physical harm, bodily injury or

assault”). “Present intent to inflict fear of imminent physical harm, bodily injury, or

assault can be inferred from the totality of the circumstances . . . .” Pechovnik v.

Pechovnik, 765 N.W.2d 94, 99 (Minn. App. 2009). “Past abusive behavior, although not

dispositive, is a factor in determining cause for protection.” Boniek, 443 N.W.2d at 198.

       The district court’s decision to issue an OFP is discretionary. Chosa ex rel. Chosa

v. Tagliente, 693 N.W.2d 487, 489 (Minn. App. 2005). We will reverse only for an abuse

of discretion, Braend v. Braend, 721 N.W.2d 924, 926-27 (Minn. App. 2006), which may

occur when an OFP is issued without evidentiary support. Gada v. Dedefo, 684 N.W.2d

512, 514 (Minn. App. 2004). An OFP lacks evidentiary support when the findings of fact

are clearly erroneous, contrary to the weight of the evidence, or not supported by the

evidence as a whole. Id. As an appellate court, we will “neither reconcile conflicting

evidence nor decide issues of witness credibility.” Id.

       Appellant argues that there was no evidence showing that she had present intent to

inflict fear of imminent physical abuse on respondent, relying on Kass v. Kass, 355


                                              5
N.W.2d 335 (Minn. App. 1984). In Kass, the petitioner and respondent had not had any

contact for three years when the petitioner thought she saw the respondent driving a car

behind her on the road. Id. at 336. This court reversed the OFP, ruling the evidence

insufficient to show that the respondent intended to put the petitioner in fear of imminent

physical harm when there was no “overt action” by the respondent showing such intent.

Id. at 337; see Bjergum v. Bjergum, 392 N.W.2d 604, 606 (Minn. App. 1986) (requiring

reversal of OFP when there is no showing of respondent’s “present intention to do harm

or inflict fear of harm” (emphasis added)).

       This case is factually distinguishable from Kass, and giving due deference to the

district court’s findings and credibility determinations, we conclude that the totality of the

circumstances shown by this record support the finding that appellant had present intent

to place respondent in fear of imminent physical harm. In addition to a domestic abuse

history that included appellant’s repeated acts of bodily assault against respondent over

the course of six months, some acts which may have stemmed from appellant’s mental

instability, appellant continued to attempt to influence and maintain contact with

respondent even after they separated. The most recent incident at the church was

therefore part of an ongoing pattern and occurred much closer in time to the prior

domestic abuse than the conduct that occurred in Kass. The church incident occurred

while the parties’ marital dissolution was pending and not three years post-dissolution,

which was the case in Kass. Also, the incident here involved close physical proximity

between appellant and respondent, as well as appellant’s staring at respondent. These




                                              6
facts support the district court’s inference that appellant had the present intent to cause

respondent fear of imminent physical harm.

       In Boniek, this court affirmed an OFP when the actions of the OFP respondent

“went well beyond that exhibited in Kass,” and where the evidence was found sufficient

to permit an inference of present intent to inflict fear of imminent physical harm. 443

N.W.2d at 198. There, the former spouse cut apart the parties’ marriage certificate and

placed it on the front steps at the petitioner’s home, assaulted an insurance salesperson

who came to the petitioner’s home, and admittedly drove around the petitioner’s home on

occasion. Id. The conduct at issue here is closer to the conduct in Boniek than in Kass

and, on this record, the district court did not clearly err in finding that appellant had the

intent necessary to support the issuance of an OFP.

       Affirmed.




                                               7